DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) dated 09/22/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Status of the application
Receipt of Applicant’s claim amendments and arguments filed 07/29/2021 are acknowledged.  
In light of cancellation of claims 13 and 34, and correcting the dependency of claim 14, the previous Claim Objections have been withdrawn. 
In light of amending the claim 45, specifically reciting the species for the claimed polypeptide conjugate, the previous 112(b) rejection has been withdrawn. 
However, applicants’ arguments for previous Improper Markush Grouping and 112(a) Written Description rejections have been maintained. 
Response to Arguments
Applicant’s arguments filed on 07/29/2021 have been fully considered but they are not persuasive for the following reasons.   
With regard to Improper Markush Grouping rejection, applicants’ argue that the amended claims are directed to polypeptide conjugates sharing the following core structural elements: (i) a cyclic cell penetrating peptide (cCPP) containing at least two arginines and amino acids with hydrophobic side chains and (ii) a stapled peptide comprising a peptide and a staple that holds the peptide in an a-helical conformation. The staple is further defined to comprise an amide, alkylene, N-alkylene, alkenylene, alkynylene, aryl, cycloalkyl, cycloalkenyl, cycloalkynyl, heterocyclyl, or a heteroaryl, each of which may be optionally substituted. The claimed structural features and associated functions are described throughout the application as filed (see Tables 4-7). Thus, Applicant requests withdrawal of the rejection.   
There is no defined generic structure for any variable in the claimed polypeptide conjugate. The staple or linker is not defined, but claim language simply says these comprises the recited groups, such as amide, alkylene or amino acid etc. The cCPP is also not completely defined, but it requires at least two Arg and two hydrophobic amino acids. Based on these limitations, a skilled person cannot envision the core structure of claimed polypeptide conjugate or even the individual variables. 
With regard to 112(a) Written Description rejection, applicants argue that the amended claims are directed to a polypeptide conjugate containing the following core structure: (i) a cyclic cell penetrating peptide containing at least two arginines and amino acids with hydrophobic side chains and (ii) a stapled peptide comprising a peptide and a staple that holds the peptide in an a-helical conformation. 96 examples of cCPPs having at least two arginines and at least two amino acids with hydrophobic side chains are described in Table 4 of the Application as filed. Moreover, Applicant has described multiple species which share the aforementioned structural features (peptides 4, 7, 9, 11, 13, 15, 17, 19, 21, and 23). These species comprise different peptide sequences and different staples (See Tables 5-7 of the Application as filed). Thus, Applicant has sufficiently described the invention and requests withdrawal of the rejection. 

In fact, the shown examples are limited to single type of cCPP, single linker and single staple. Moreover, the specification described single type of synthetic method with cCPP9 and the recited peptide in the figures. The experiments related to establish the properties of conjugates, as shown in examples 6-8, are also limited to a single species. First, there is no universal synthetic methodology to make all possible conjugates, if it is there, applicants need to describe it. Second, the physical and chemical properties are expected to be drastically different for the resulted conjugates. Accordingly, applicants failed to describe actual reduction to practice of the claimed invention. 
Applicants have claimed unlimited range of polypeptide conjugates and a skilled person in the art can expect unpredictability in the broadly claimed genus. There are no physical/chemical/structural features that applicants have tied to this property in a relevant teaching manner, making it impossible for an individual of ordinary skill in the art to determine which of the very large genus of claimed conjugates would be effective. Without a correlation between structure and function, the claims do little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  


Claim Rejections – Improper Markush Group
The nonstatutory Markush grouping rejection is based on a judicially approved “improper Markush grouping” doctrine.  Claims 12, 14-15, 19-21, 24, 27 and 33 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
A Markush claim contains an “improper Markush grouping” if: 
(1) the species of the Markush group do not share a single structural similarity,
OR 
(2) the species do not share a common use.  
Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph). 
This rejection applies to the broadly claimed polypeptide conjugate, which comprises unlimited variables. There are no limitations on the length of peptide or cCPP, type of staple, the cCPP or staple can be bound to anywhere on the peptide, and cCPP can be bound anywhere on the peptide and/or staple. No linker is required in claim 1. The broadly claimed staple has to hold the peptide in an alpha-helical confirmation.  

However, it appears that there is no defined core structure for the claimed polypeptide conjugate, or not even a core structure for any variable for the broadly claimed subject matter.  The core structure is responsible for the properties of individual variables and these are associated with property of claimed conjugate as a whole, and consequently it generates millions of conjugates, which are expected to be different towards their chemical as well as physical properties. 
In view of the above variables, first, the core structure is going to be different, second, the physical and chemical properties of claimed conjugate(s) are going to be different.  Applicants’ may have to establish the core structure for their claimed conjugate. Therefore, this cannot be considered a “recognizable small class of conjugates". 
In the present case, at least (1), which is the species of the Markush group do not share a single structural similarity, applies.  It cannot be said that all members of the Markush group have a single structural similarity, based on the above described structural differences.  Specifically, the species of the Markush group do not share a “single structural similarity” because there are no required structural features within each variable definition such that each member of the group would have at least one structural feature, which feature is essential to the activity/function of the claimed compounds, in common. In addition, the properties of conjugates are sensitive to the linker moiety as well [see section 6 in He et al, Molecules, 2019, 24, 1855, 1-Lu et al , International Journal of Molecular Sciences, 2016, 17, 561, 1-22]. 
In addition, at least (2) applies since each alternatively usable member of the Markush group does not share a common use. In fact, there is no data shown the claimed conjugate in the specification. In fact, based on the scope of variables, at least based on presence of amino acids, and the conjugate properties are highly sensitive to type of amino acids and environment, and it effects the overall property of the conjugate, as evidenced by the following prior art:
Bowie et al (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  Bowie et al further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306).  The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, 
It is suggested that applicant amend the claims to contain only proper Markush groupings to the claimed generic polypeptide conjugate sharing a single structural similarity, wherein the common use shared by the conjugates is a result of the structural similarity essential to the function of the conjugates. 
The question of whether the lack of a specific statutory basis is a fatal flaw against a holding of an Improper Markush group was decided in In re Harnish, 206 USPQ 300, 305, where the court said, “…we think it should be clear from our actions in Weber and Haas II that we there recognized the possibility of such a thing as an "improper Markush grouping." We were and are aware that it does not have a specific statutory basis …” The court went on to reverse the rejection, (which had been made by the Board under Rule 196(b)) but not on the lack of a specific statutory basis but rather, “Clearly, they are all coumarin compounds which the board admitted to be "a single structural similarity." We hold, therefore, that the claimed compounds all belong to a subgenus, as defined by appellant, which is not repugnant to scientific classification. Under these circumstances we consider the claimed compounds to be part of a single invention so that there is unity of invention…” Thus, the rejection was overturned not because of any lack of a specific statutory basis, but because of the specific facts in the case.  The Markush group was held proper in that case, as was the case also in Ex parte Price 150 USPQ 467, Ex parte Beck and Taylor, 119 USPQ 100, and Ex parte Della Bella and Chiarino 7 USPQ2d 1669.  Cases where the Markush group was held improper include Ex Parte Palmer, 7 USPQ 11, In re Winnek, 73 USPQ 225, In re Ruzicka, 66 USPQ 226, Ex parte Hentrich, 57 USPQ 419, Ex parte Barnard, 135 USPQ 109, Ex parte Reid, 105 USPQ 251, Ex parte Sun and Huggins, 85 USPQ 516, In re Thompson and Tanner, 69 USPQ 148, In re Swenson, 56 USPQ 180, and In re Kingston, 65 USPQ 371. Note In re Milas 71 USPQ 212 in which the structural difference between vitamin A and D was sufficient to uphold the improper Markush rejection. Also see In re Winnek 73 USPQ 225 and In re Ruzicka 66 USPQ 226 in which structural differences were small and yet a similar holding was maintained. All these cases involved compounds in the pharmaceutical art known to be structure-sensitive. Of particular interest is Ex Parte Hozumi, 3 USPQ2d 1059, which reversed an improper Markush rejection “in view of the relatively large proportion of the structure of the compounds in the claimed class which is common to the entire class”. Here, by contrast, the amount in common is none. 
In response to this rejection, applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided). 
Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 14-15, 19-21, 24, 27 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the claimed product. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejection is based on the requirement(s), i.e., the guidelines provided by the MPEP 2163.04. These are identification of the (A) claim limitations at issue and (B) establishing a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. The MPEP 2163 further provided or expanded the guidelines for the written description requirements. 
The claim 12 is drawn to a polypeptide conjugate comprising: a) a stapled peptide comprising a peptide and at least one staple which holds the peptide in an a-helical confirmation; and b) at least one cyclic cell-penetrating peptide (cCPP) conjugated to the stapled peptide.
In the above claim 12, all are variables. There are no limitations on the length of peptide or cCPP. The broadly claimed staple has to hold the peptide in an alpha-helical confirmation. No generic structure is defined for the b1, b2 linker and staple.

However, it appears that there is no defined core structure for the claimed polypeptide conjugate, or not even a core structure for any variable for the broadly claimed subject matter.  The core structure is responsible for the properties of individual variables and these are associated with property of claimed conjugate as a whole, and in its absence of clear definition makes the invention unpredictable, and cannot be understood by a skilled person in the art. 
The specification also failed to describe the core structure responsible for its activity, in other words, the structure/function relationship for the claimed generic peptide is not described. Applicants can claim as broadly as possible for the claimed invention. However, if there is a variability in the genus or broadly claimed subject matter, and that variability results in unpredictability or uncertainties for the claimed subject matter, then specification must describe the possible uncertainties in the broadly claimed genus, so that a skilled person in the art can understands the invention. In its absence, it makes the invention unpredictable, and cannot be envisioned by a skilled person in the art. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and 
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure. See MPEP 2163 II(3)(a)(ii).  
In fact, the specification fails to show the data with the recited criteria for the claimed generic polypeptide conjugate. It appears that all shown conjugates, based on shown data in figures, are limited to a one type of peptide, one type of staple, one type of cCPP and one type of synthesis. In the specification, Table 4 recites possible cCPP sequences; Table 5 lists only two conjugates with one type of peptide, one type of stable and one type of cCPP, provided that CP9 is cCPP; Tables 6 and 7 lists one type of staple/cCPP, which is BBA-CPP9 and limited to short peptide.  That means specification fails to disclose representative number of species for the claimed peptide or cCPP or staple or linker, and not even explained the possible unpredictability among the variables, though there are uncertainties among the properties of divergent peptides or staples or linkers or cCPP, based on divergent chemical groups or amino acids present in it. 
The number of species that describe the genus must be adequate to describe the entire genus. However, if there is substantial variability, a large number of species must be described. 
The questions is with several variables in the claimed polypeptide conjugate, in all possible combinations, (i) did applicants provide enough description for making all possible 
The further analysis for adequate written description considers, see MPEP 2163, see the following.  
(A) Determine whether the application describes an actual reduction to practice of the claimed invention: 
Not provided. The claimed genus of polypeptide conjugates can generate unlimited number of polypeptide conjugates. The specification described single type of synthetic method with cCPP9 and the recited peptide in the figures. The experiments related to establish the properties of conjugates, as shown in examples 6-8, are also limited to a single species. First, there is no universal synthetic methodology to make all possible conjugates, if it is there, applicants need to describe it. Second, the physical and chemical properties are expected to be drastically different for the resulted conjugates. Accordingly, applicants failed to describe actual reduction to practice of the claimed invention. 
(B) If the application does not describe an actual reduction to practice, determine whether the invention is complete as evidenced by a reduction to drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole: 
The shown conjugate(s), based on shown data in figures, are limited to a one type of peptide, one type of staple, one type of cCPP and one type of synthetic method. In the specification, Table 4 just lists possible cCPP sequences; Table 5 lists only two conjugates with one type of peptide, one type of staple and one type of cCPP, provided that CP9 is cCPP; Tables 
That means specification fails to disclose representative number of species for the claimed genus of conjugates or not explained the possible unpredictability among the variables, though there are uncertainties among the properties in the variables based on divergent amino acids or chemical groups present in it. 
(C) If the application does not describe an actual reduction to practice or reduction to drawings or structural chemical formula as discussed above, determine whether the invention has been set forth in terms of distinguishing identifying characteristics, such as structure/function correlations, as evidenced by other descriptions of the invention that are sufficiently detailed to show that applicant was in possession of the claimed invention: 
The variables peptide and cCPP sequences in the claimed conjugates, comprise amino acid sequences and these peptides can have all possible combination of amino acids in their sequences. The variables staple and linkers can have all possible types and even the recited chemical groups in dependent claims are also extremely broad. 
With regard to variability in peptides, protein chemistry is probably one of the most unpredictable areas of biotechnology.  Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted.  Bowie et al (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted Bowie et al further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306).  The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein. 
With regard to staples/linkers, the properties of conjugates are sensitive to the linker moiety [see section 6 in He et al, Molecules, 2019, 24, 1855, 1-34; see abstract and conclusion in Lu et al, International Journal of Molecular Sciences, 2016, 17, 561, 1-22]. 
The art also recognizes that the choice of a linker has great impacts on biological activity, expression yield, and pharmacokinetic properties of a fusion partner (see Chen et al. Adv. Drug Deliv. Rev. 65:1357-1369, 2013). 
Verdine et al (Methods in Enzymology, 2012, vol.503, 3-33; see applicants filed IDS dated 07/29/2020) also showed or described possible unpredictability in staples in the peptide conjugates [see sections 3-5 and 13-14]. 
In view of above evidences, applicants have claimed unlimited range of polypeptide conjugates and a skilled person in the art can expect unpredictability in the broadly claimed genus. There are no physical/chemical/structural features that applicants have tied to this property in a relevant teaching manner, making it impossible for an individual of ordinary skill in the art to determine which of the very large genus of claimed conjugates would be effective. Without a correlation between structure and function, the claims do little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  
Applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure species to make and possibly use of the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.” 
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). 

Allowable Subject Matter
Claims 45-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658